 CROWN CORK DE PUERTO RICO243Crown Cork de Puerto Rico, Inc. and Union Inde-pendiente de Trabajadores de la Crown Corkand S.I.U. de Puerto Rico, Caribe y Latinoa-merica a/a S.I.U. of North America, AFL-CIO,Party to the ContractS.I.U. de Puerto Rico, Caribe y Latinoamerica a/aS.I.U. of North America, AFL-CIO and UnionIndependiente de Trabajadores de la CrownCorkCrown Cork de Puerto Rico, Inc. and Union Inde-pendiente de Trabajadores de la Crown Cork,Petitioner. Cases 24-CA-3787, 24-CA-3820,24-CB-980, and 24-RC-577513 December 1984SUPPLEMENTAL DECISION, ORDER,AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 7 February 1979 Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheRespondent Employer and the Respondent Unionfiled exceptions and supporting briefs, and theCharging Party Union filed further exceptions anda supporting brief. Thereafter, on 19 July 1979 theBoard issued its decision' and remanded this caseto the judge for further credibility determinations.On 31 August 1979 Administrative Law Judge So-coloff issued the attached supplemental decision.The Respondent Employer filed further exceptionsand a supporting brief, and counsel for the GeneralCounsel filed a brief in support of the supplementaldecision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision, the sup-plemental decision, and the reeord in light of theexceptions and briefs and has decided to affirm thejudge's rulings, findings,2 and conclusions3 only to' 243 NLRB 5692 The Respondent Employer asserts that the judge's resolutions ofcredibility, findings of fact, and conclusions of law are the result of biasAfter a careful examination of the entire record, we are satisfied that thisallegation is without merit There is no basis for finding that bias and par-tiality existed merely because the judge resolved important factual con-flicts in favor of the General Counsel's witnesses As the Supreme Courtstated in ,NLRB v Pittsburgh Steamship Co. 337 US 656. 659 (1949),IT]otal rejection of an opposed view cannot of itself impugn the integri-ty or competence of a trier of fact " Furthermore, the Board's establishedpolicy is not to overrule an administrative law judge's credibility resolu-tions unless the clear preponderance of all of the relevant evidence con-vinces us that they are incorrect Standard Dry Wall Products, 91 NLRB544 (1950), enfd 188 F 2d 362, (3d Cir 1951) We have carefully exam-ined the record and find no basis for reversing the findings3 In the absence of exceptions. we adopt the judge's dismissal of thecomplaint allegations that the Respondent Employer violated Sec 8(a)(1)the extent consistent with this Supplemental Deci-sion and Order.In the underlying decision, the judge was pre-sented in part with the question whether Respond-ent Crown Cork de Puerto Rico, Inc. (hereafterCrown Cork or the Respondent Employer), andRespondent S.I.U. de Puerto Rico, Caribe 'y Latin-oamerica a/a S.I.U. of North America, AFL-CIO(hereafter SIU or the Respondent Union), engagedin unlawful conduct when they negotiated and exe-cuted a collective-bargaining agreement on 12August 1976,4 and thereafter maintained and en-forced this agreement. It has been the GeneralCounsel's and the Charging Party's position thatthis conduct violated the Act because it occurredat a time when a competing labor organization,Union Independiente de Trabajadores de la CrownCork (Union Independiente), had filed a representa-tion petition and was seeking to represent CrownCork's production and maintenance employees whotheretofore had been represented by SIU. CrownCork and SIU have contended that the agreementexecuted on 12 August was merely an interim ex-tension agreement to succeed the expiring contractbetween them, that it did not provide for any addi-tional benefits for covered employees, and that itsexecution and maintenance was lawful under G &H Towing Co., 168 NLRB 589(1967). The judgerejected the Respondents' contentions, finding thatthe Respondents' 12' August agreement was de-signed to favor the incumbent SIU, increased em-ployer contributions to a SIU medical plan, andviolated the Respondents' duty to maintain strictneutrality in ,the face of competing representationalclaims by the incumbent SIU and by Union Inde-pendiente. In finding these violations, the judge ineffect relied on Shea Chemical Corp., 121 NLRB1027 (1958), Which held that an employer mustremain neutral and refrain from further negotia-tions , when an incumbent bargaining representa-tive's status is contested by a valid question con-cerning representation raised in support of a rivallabor organization.Subsequent to the issuance of the judge's initialdecision, the Board overruled Shea Chemical inRCA Del Caribe, Inc., 262 NLRB 963 (1982), hold-ing that "the mere filing of a representation peti-of the Act by pointing a camera at striking employees who were waitingto vote in a representation electionChairman' Dotson does not adopt the judge's finding that the Respond-ent Employer's statements to employees Fernandez and Rivera createdthe impression of surveillance in violation of Sec 8(a)(1) In identifyingsupporters of the Charging Party Union, the Respondent made no refer-ence to the method by which it learned of these employees' union activi-ties and the record provides no basis for finding that such knowledge wasunlawfully obtained4 Unless otherwise indicated, all dates are in 1976273 NLRB No. 45 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by an outside, challenging union will nolonger require or permit an employer to withdrawfrom bargaining or executing a contract with an in-cumbent union. . . ."5 In view of the Board's deci-sion in RCA Del Caribe, there no longer is anybasis for finding that Crown Cork's negotiation andexecution of the extension agreement on 12 Augustunlawfully assisted the incumbent SIU.6 Accord-ingly, we shall dismiss the allegations that CrownCork violated Section 8(a)(2) and (3) of the Act byexecuting and maintaining this agreement. Like-wise, we shall dismiss the related allegations thatSIU's conduct violated Section 8(b)(2) and (1)(A).In view of the above, we shall modify thejudge's conclusions of law to the extent that theviolations found by him are based on the executionand enforcement of the 12 August agreement. Spe-cifically, we shall dismiss the allegations thatCrown Cork violated Section 8(a)(2) of the Actwhen it acted in furtherance of its bargaining rela-tionship with the incumbent SIU, when it informedemployees that SIU was their representative, andwhen it instructed its employees to attend a meet-ing conducted by SIU at the plant during workinghours.However, we shall- not disturb the judge's find-ing that the strike which commenced on 24 Sep-tember was an unfair labor practice strike from itsinception. In finding that the strike was caused inpart by unfair labor practices, we rely on the exist-ence of numerous acts of misconduct which pre-ceded the commencement of the strike, includingviolations of Section 8(a)(1) and (3). Such miscon-duct was directed at the most prominent supportersof Union Independiente ,including incidents occur-ring in May or June, July, August, and Septemberand culminated in the discriminatory discharge ofemployee Heriberto Padua, vice president of UnionIndependiente, on 24 September. Accordingly, therecord supports the judge's finding that the strikewas an unfair labor practice strike, notwithstandingthat the strike additionally was based on the lawfulexecution of the extension agreement.We also shall not disturb the judge's finding thatCrown Cork violated Section 8(a)(1) of the Act on25 September, the day after the strike began, whenit threatened to discharge the striking employees.The discharge threat was premised on these ern-,5 RCA Del Caribe, supra at 9656 Chairman Dotson and Member Dennis did not participate in RCADel Caribe and express no view here on whether that case was correctlydecided Absent a majority to overrule RCA Del Caribe, ChairmanDotson and Member Dennis consider, themselves institutionally bound toapply that precedent in this caseIn view of our holding herein, it is immaterial whether the 12 Augustagreement was merely an extension of the expiring agreement withoutmodification of benefits, as contended by the Respondents, or also servedto Increase benefits under the medical planployees' purported breach of the no-strike provi-sion under the extension agreement.7 The strikewas based on unfair labor practices which were notsubject to resolution by the applicable grievanceprovision.8 Moreover, the strike was just oneaspect , of the ongoing, underlying dispute with re-spect to the representative status of SIU and UnionIndependiente's efforts to replace it. Accordingly,Crown Cork's threat to discharge employees pursu-ant to- the no-strike provision was at its core an at-tempt to restrict the- unit employees' selection of abargaining representative. See generally NLRB v.Magnavox Co. of Tennessee, 415 U.S. 322 (1974), re-hearing denied 416 U.S. 952 (1974). See also Ser-vair, Inc., 265 NLRB 181 (1982), enfd. 726 F.2d1435 (9th Cir. 1984). Accordingly we agree withthe judge that this threat coerced employees' exer-cise of Section 7 rights in violation of Section8(a)(1).6In his decision, the judge also found that CrownCork violated Section 8(a)(3) on 21 June when ittransferred employee Esteban Arroyo from thefirst to the third shift. The judge supported thisfinding solely on the basis that the Respondent Em-ployer's president, Arturo Diaz, conducted a meet-ing in August with members of Union Indepen-diente at which they complained of alleged acts ofdiscrimination. At the meeting, Diaz requested theopportunity to "fix everything up" and "put every-thing back to normal." The judge found that Diaz'statements during this meeting, and the subsequentreassignment of Arroyo back to the first shift, evi-denced that the original transfer was discriminato-ry. In effect the judge has used employee com-plaints regarding shift changes, pay reductions, andjob reclassifications, which employees had claimedwere discriminatory, and the Respondent Employ-er's subsequent efforts to resolve these disputes as7 This provision states as followsDuring the life of this Agreement, the Company shall not orderlockouts During the life of this Agreement, the Union shall notcause or permit its members to cause, nor shall the Union membersfor any reason participate in a strike, nor a slowdown, nor a sit-down or permanent strike within the plant, nor any other type ofinterference with the Company's production The employees in-volved in any conduct prohibited by this Article shall be submittedto disciplinary measures up to and including discharge.8 The scope of the bargaining agreement's grievance provision is limit-ed to cover only disputes over the application or interpretation of theterms of the contractMember Dennis concurs in the majority's finding that the 24 Septem-ber strike was a protected unfair labor practice strike despite the contrac-tual no-strike clause Under Arlan's Department Store of Michigan, 133NLRB 802, 807 (1961), "only strikes in protest against serious unfairlabor practices should be held immune from general no-strike clauses InMember Dennis' view, the Company's unfair labor practices were "seri-ous" within the meaning of Ann's In addition to discharging employeePadua, vice president of the rival union, the Company engaged in numer-ous other acts in violation of Sec 8(a)(1) and (3), all designed to preventits employees from exercising their fundamental Sec 7 right to select therival union as their bargaining representative CROWN CORK DE PUERTO RICO245an admission by the Respondent Employer that itsearlier actions were discriminatory. These settle-ment efforts however were primarily designed toprevent an anticipated strike by the unit employees,and were not admissions of misconduct for the Re-spondent Employer's earlier actions with respect toArroyo. On the contrary, the evidence supportsCrown Cork's claim that Arroyo's initial transfer,one of several such transfers which occurred on 21June, was based on the need to train certain em-ployees as a result of the recent introduction of athird shift during the previous month."In his decision, the judge also found that CrownCork violated Section 8(a)(3) of the Act when it"terminated" Miguel Carrasquillo as leadman on 19July and reduced his pay 25 cents per hour. Weagree. However, as a remedy for this violation thejudge recommended only that Carrasquillo bemade whole for lost wages as a result of this inci-dent. In adopting the judge's decision in thisregard, we shall modify his remedy with respect toCarrasquillo's demotion and in addition shall re-quire Crown Cork to reinstate Carrasquillo to hisformer leadman position or, if that position nolonger exists, to a substantially equivalent position.Walker Electric Co., 219 NLRB 481 (1975).Finally, in light of our agreement with the judgethat the strike herein was an unfair labor practicestrike, and that the strikers had offered to return towork prior to the representation election conduct-ed on 29 October 1976," we adopt his finding thatunfair labor practice striker replacements were in-eligible to vote, that on this basis 190 challengedballots be sustained, and that the remaining chal-lenged ballots are not determinative. Accordingly,we adopt his finding that a 'majority of the validballots have been cast for Union Independiente,and that it should be certified as the collective-bar-gaining representative in the appropriate unit." Although the Judge used the same rationale as that noted above infinding that the transfer of employee Guadalupe Rivera on 19 July fromthe first to the third shift also violated Sec 8(a)(3). we agree with thejudge's ultimate conclusion that this transfer was discriminatorily moti-vated To support this conclusion, we rely on evidence that on 19 JulyCrown Cork engaged in a number of adverse changes affecting job as-signments and wage rates which were found to have violated Sec 8(a)(3)of the Act Further, although other employees were reassigned shifts on19 July, the conclusion that Rivera's transfer was discriminatory is addi-tionally supported by our adoption of other concurrent acts of discrimi-nation against Rivera whereby Crown Cork departed from its longstand-ing practice of allowing Rivera to work during his vacation period, andby its belated decision to eliminate his leadman's pay, notwithstanding hisdemotion from that position had occurred 16 months before" The election was conducted pursuant to a Decision and Direction ofElection The tally was 118 for Union Indepenchente and 15 for SIU,there were 213 challenged ballots, a sufficient number to affect the resultsof the electionORDER,The National Labor Relations Board orders thatthe Respondent, Crown Cork de Puerto Rico, Inc.,Carolina, Puerto Rico, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Discharging or changing the rates of pay,classifications, shifts, and other terms and condi-tions of employment of its employees because oftheir union activities and sympathies.(b)Refusing to reinstate unfair labor practicestrikers upon their unconditional offer to return towork.(c)Threatening summarily to discharge unfairlabor practice strikers.(d)Threatening to discharge employees becauseof their union activities and sympathies.(e)Creating the impression of surveillance of theunion activities of its employees.(f). Soliciting employees to encourage other em-ployees to support SIU.(g)Prohibiting in-plant meetings- of Union Inde-pendiente while permitting such meetings of SIU.(h)In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act to engage inconcerted activities for their mutual aid and protec-tion, or to refrain from such activities.2. Take the following affirmative action neces-Sary to effectuate the policies of the Act.(a)Offer Heriberto Padua and all the employeeswho engaged in a concerted work stoppage andstrike commencing 24 September 1976, immediateand full reinstatement to their - former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions of employment, without prejudice totheir seniority or any other rights and privilegespreviously enjoyed, discharging, if necessary, otheremployees who have been hired in their places.(b)Make Heriberto Padua whole for any loss ofpay he may have suffered by reason of the discrim-ination against him-by payment to him of a sum ofmoney equal to that which he normally wouldhave earned as wages from the date of the discrim-ination, in the manner set forth in E W. WoolworthCo., 90 NLRB 289. (1950), less his net earningsduring such period, with interest as set forth in IsisPlumbing Co., 138 NLRB 716 (1962), and FloridaSteel Corp., 231 NLRB 651 (1977).(c)Make whole all the employees who engagedin a concerted work stoppage and strike commenc-ing 24 September 1976, for any losses they mayhave suffered by reason of the failure and refusal toreinstate them to their former jobs, or to substan-tially equivalent positions, upon their unconditional 246DECISIONS OF NATIONALLABOR RELATIONS BOARDoffer to return to work, -by payment to each ofthem of .a sum of money equal, to that which thatemployee normally would have ,earned as wagesfrom the date of the discrimination to the date Ofthe Respondent's offer of reinstatement in themanner set forth in paragraph (b) above.(d) Make ,Guadalupe Rivera, Rigoberto Febres,Miguel Carrasquillo, and Luis Nigagliom whole forthe losses they suffered as a result of the unl•wfulreductions in their rates of pay in the manner setforth in paragraph (b) above.-(e), Make Guadalupe Rivera whole for any lossof pay he may have suffered as a result of the re-fusal to allow, him to work during his scheduledvacation in 1976 in the manner set forth in para-graph (b) above.(1) Offer Miguel Carrasquillo jinmediate and fullreinstatement to his former position as leadman,with all duties and functions or, if that position nolonger exists, to a substantially equivalent position.(g)Remove from its files any reference to theunlawful discharge of Heriberto Padua, and notifyhim in writing that this has been done and that thedischarge will not be used as action against him inany way.(h)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(i)†Post at its Carolina, Puerto Rico facilitycopies of the attached ,notice marked, "Apperi-dix."" Copies of the notice, in English ,and inSpanish, on forms provided by the Regional Direc-tor for -Region 24, after being signed by the Re-spondent's - authorized representative, shall beposted by the Respondent :immediately- upon re-ceipt and maintained for 60. consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(j)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint filedagainst the Respondent S.I.U. de Puerto Rico,12 If this Ordei- is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall _read "Posted,Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-'al Labor Relations Board S'Caribe y Latinoamerica a/a S.I.U. of North Amer-ica, AFL-CIO is dismissed in its entirety.IT IS FURTHER ORDERED that the challenges tothe ballots of the 190 strike replacements in Case24-RC-5775 are sustained and that Case 24-RC-5775 is severed from the unfair labor practice pro-ceeding..CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots in Case 24-RC75775 have been cast for UnionIndependiente de Trabajadores de la Crown Corkand that it is the exclusive collective-bargainingrepresentative in the following appropriate unit:All production and maintenance employeesemployed by Crown Cork de Puerto Rico,Inc. at its factory located in Carolina, PuertoRico, but excluding all office clerical employ-ees, sales personnel, professional employees,drivers, guards and supervisors as defined inthe Act.-APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe †National Labor Relations Board has foundthat We violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or change the rates ofpay, classifications, shifts, and other terms and con-ditions of employment of employees because oftheir union activities and sympathies.WE WILL NOT threaten summarily, to dischargeunfair labor practice strikers and WE WILL NOTrefuse to reinstate them upon their unconditionaloffer to return to work.WE WILL NOT threaten to discharge employeesbecause of their union activities and sympathies.WE WILL NOT create the impression of surveil-lance of the union activities of employees. CROWN, CORK DE PUERTO RICO247WE WILL NOT solicit employees to encourageother employees to support SM.WE WILL NOT prohibit in-plant meetings ofUnion Independiente while permitting such meet-ings of SIU:WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under the National Labor RelationsAct.We will offer. Heriberto Padua, and all the em-ployees who engaged in a strike commencing 24September 1976, and who offered, unconditionally,to return to work on 22 October 1976, immediateand full reinstatement to their former or equivalentpositions, without prejudice to their seniority orother rights and privileges previously enjoyed, dis-charging, if necessary, other employees who havebeen hired in their places.WE WILL make Henberto Padua, and the strik-ing employees, whole for any loss of earnings be-cause of the discrimination against them, plus inter-est.WE WILL expunge from our files any referenceto the discharge of Heriberto Padua and notify himin writing that this has been done and that evi-dence of this unlawful discharge will not be used asa basis for future action against him.WE WILL make Guadalupe Rivera whole for anyloss of pay as a result of our refusal to allow himto work during his scheduled vacation in 1976, andWE WILL make Guadalupe Rivera, RigobertoFebres, Miguel Carrasquillo, and Luis Nigaglioniwhole for the reductions in their rates of pay, plusinterest.WE WILL reinstate Miguel Carrasquillo to his po-sition as• leadman or, if that postion no longerexists, to a substantially equivalent position, with-out prejudice to any seniority or other rights and.privileges previously enjoyed.CROWN CORK DE PUERTO RICO, INC.- DECISIONSTATEMENT OF THE CASEIdwiN H SOCOLOFF, Administrative Law Judge Oncharges filed October 29 and December 27, 1976, andFebruary 17, 1977, by Union Independiente de Trabaja-dores de, la Crown Cork (the Independent Union),against Crown Cork de Puerto Rico, Inc. and S.I.0 dePuerto Rico, Canbe y Latinoamenca a/a S.I.U. of NorthAmerica, AFL-CIO (Respondent Employer and Re-spondent Union), the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 24, issued a consolidated complaint dated March23, 1977, alleging violations by the Respondents of Sec-tion 8(a)(1), (2), and (3), Section 8(b)(1)(A) and (2) andSection 2(6) and (7) of the National Labor Relations Act.Respondents, by their answers, denied the commission ofany unfair labor practices On March 24, 1977, the Re-gional Director Ordered that Case 24-RC-5775 be con-solidated with the above-referenced unfair labor practicecases for purposes of hearing and decision with respectto the issues raised by the Petitioner's objections to con-duct affecting the results of the election in that case, aswell as disposition of 213 challenged ballots.Pursuant, to notice, a trial was held before me in HatoRey, Puerto Rico, on April 25 and May' 16 through May26, 1977, at which all parties were represented by coun-sel and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses',_ and to introduce evi-dence. Thereafter, the parties filed .briefs which havebeen duly consideredOn the entire record in this case, and from my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONCrown Cork de Puerto Rico, Inc is a Delaware cor-poration engaged in the manufacture, sale, and distribu-tion of metal cans; bottle caps, ,and related products at itsplant located in the city of Carolina, Commonwealth ofPuerto Rico. During the year preceding issuance of thecomplaint, a representative period, Respondent .Employ-er purchased goods and materials valued in excess of$50,000 which were transported and delivered to itsplant directly from points in the United States locatedoutside the Commonwealth of Puerto Rico. I find thatCrown Cork de Puerto Rico, Inc. is an, employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7), of the Act.II. LABOR ORGANIZATIONSS.I.U. Puerto Rico, Canbe y Latinomenca a/a S.I.U.of North America, AFL-CIO and Union Independientede Trabajadores de la 'Crown Cork are labor organiza-tions within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent Union S.I.U. was certified on August 17,1973, as the collective-bargaining representative of theCrown Cork production and , maintenance employeesworking at the Carolina, Puerto Rico plant Thereafter,Crown Cork and S I U. entered into a collective-bargain-ing agreement, containing union-security and checkoffprovisions, which was to expire on August 12, 1976. InMay 1976, certain employees formed the IndependentUnion and on May 17 that union filed a representationpetition seeking an election among the unit employees(Case 24-RC-5775) On August 2, the Regional Directorissued a Decision and Direction of Election in the con-tractual unit.Immediately preceding the scheduled expiration oftheir contract, on August 12, Respondent 4mployer andRespondent Union executed a "Stipulation" wherebythey agreed to extend the contract, including the union- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity and checkoff provisions, until such time as therepresentation proceedings before the Board were re-solved "in a final and binding manner." The stipulationfurther provided for increased payments by Crown Cork18 the Contractual "Welfare Plan," from $6.50 per weekper employee to $55 per: month Per employee, because of"the substantial increase there has been in the cost ofmedical-hospital expenses."In this proceeding, the General Counsel contends that,by the execution and maintenance of the contract exten-sion, including its union-security and checkoff provisions,notwithstanding the existence of a real question concern-ing representation,' the Respondents violated Section8(a)(3) and (2) and Section 8(b)(2) and (1)(A) of the Act.In addition, the General Counsel asserts that RespondentEmployer engaged in unfair 'labor practice conduct bymaking coercive statements to employees; creating theimpression of surveillance of employees' union activities;engaging in acts of assistance to the S.I.U. and changingemployee shifts, rates of pay, job classifications, benefitsand working conditions in order to encourage supportfor the S.I.U. and discourage support for the Independ-ent Union.On September 24, 1976, Respondent Employer dis-charged employee Heriberto Padua, an officer of the In-dependent Union. Thereafter, the great majority of theunit employees engaged in a strike. The General 'Counselcontends that Padua was discharged in violation of Sec-tion 8(a)(3) of the Act and that the ensuing strike, in pro-test of the discharge and other unlawful acts of -CrownCork, was an unfair labor practice strike. RespondentEmployer claims that Padua was discharged for causeand that the* strike was economic in nature. Also at issueis whether Crown Cork violated the Act by threateningto discharge the strikers and by refusing to reinstatethem on their unconditional offer to return to work.An election was conducted on October 29, 1976. TheIndependent Union's objections to conduct affecting theresults thereof are based, principally, on the allegedunfair labor practices summarized above. Resolution ofthe challenged ballot issues revolves almost entirelyabout a determination of the eligibility to vote of strikereplacements.B. Facts and Conclusions1. Formation of the Independent Union andRespondent Employer's knowledge thereofIn early May 1976, at a meeting attended by 90 to 100individuals (of the 130 to 140 unit employees then work-ing for Respondent Employer), the Independent Unionwas formed. The following employees were elected asmembers of the board of directors:Luis NigaglioniPresidentHeriberto Padua Soto Vice PresidentRigoberto FebresSecretaryMiguel A.CarrasquilloTreasurerPedro DiazSub-SecretaryEsteban ArroyoSub-TreasurerRuben Feliciano -Member-at-largeArmando VegeranoMember-at-largeFrancisco Fernandez Member-at-largeTwo days later, Nigaglioni and Fernandez met with Re-spondent Employer's supervisor, Personnel Manager AnaAponte, and advised her of the formation of the Inde-pendent Union and the identity of the members of theboard of directors. Nigaglioni stated that the new unionwas formed because of a lack of service by the S.I.U.and employee dissatisfaction with the contractual medi-cal plan. Aponte said that she 'would forward the infor-mation to 'the Crown Cork president, Arturo Diaz Ca-tal doAs noted, the newly formed union filed a representa-tion petition with the Board on May 17, 1976. Some 2weeks later, President Diaz initiated a meeting with themembers of the board of directors and assured them thathe, Diaz, would work with whichever union won theelection. In June, Diaz again met with the directors toexpress his anger about certain machinery breakagewhich, Diaz believed, had been caused by intentionalacts.2. Coercive statements; acts of assistance;discriminatory conductEmployee Francisco Fernandez,, a member of theboard, of directors of the Independent Union, testifiedthat,. in late May or early June, President Diaz ap-proached him outside the plant and told him that therewere some 15 or 20 workers who were "harming theplant." Diaz stated that those individuals, who he named,desired to remove the S.I.U. as bargaining representativedespite the fact that that union was "working all right,"and, therefore, he, Diaz, wanted to get those employeesout of the plant. Diaz further stated that, in particular, hewanted to remove Independent Union President Nigag-honi from the plant Fernandez also testified that, in lateAugust, at the request of Supervisor Bernardo Matos,Fernandez met Diaz and Matos at a local restaurant Atthat.time, Fernandez asked Diaz why he, Fernandez, hadbeen reassigned to the night shift Diaz replied that Fer-nandez was one of the most important leaders at theplant and that the other workers would listen to him.Therefore, Diaz wanted Fernandez to encourage thenight-shift employees to retain the S I.U. When Fernan-dez said that, as a member of the Independent Union, hecould not campaign for the S.I.U., Diaz stated that thenewly formed union was "a bunCh of Communists" andthat Diaz' primary goal was "to get Nigaglioni out of theplant" because that employee had the entire plant in tur-moil.• Respondent Employer's witnesses, Diaz and Matos,contradicted each other with respect to the foregoing in-cidents. Thus, Diaz denied that he had had any meetingsoutside the plant with Fernandez since 1974. Matos, anentirely confused and unreliable witness, confirmed thefact of the August meeting but claimed that no conversa-tion occurred since, according to Matos, Fernandez leftthe meeting immediately after he arrived. Fernandez im-pressed me as a credible witness and I find that the con-versations with Diaz occurred substantially as he testi- CROWN CORK DE PUERTO RICO249fled. I conclude that Respondent Employer, throughPresident Diaz, violated Section 8(a)(1) of the Act bycreating the impression of. surveillance of employee-union activities and by threatening to discharge employ-ees because of their support for the Independent Union.Crown Cork violated Section 8(a)(2) and (1) of the Actby soliciting an employee to encourage other_ employeesto support the S.I.U. rather than the Independent Union.Fernandez further testified that, during the month ofAugust, Plant Superintendent Francisco Gonzales sum-moned Fernandez from his home to the plant in order toreceive a telephone call in Gonzales' office. The callerwas Respondent Union's executive secretary, SuarezLazu, who asked Fernandez' to meet with the Union'spresident, Keith Terpe, at the S.I.U. officer. After com-pleting the telephone conversation, Fernandez was informed by Gonzales that "it was all right, that he knewand Mr. Arturo Diaz CataldO knew about this meetingand that I should go, that they would pay my day evenif I was absent." Gonzales further stated that he andDiaz wanted Fernandez to help them "so that they donot get the S I.U. out" and Gonzales reminded the em-ployee that he, Fernandez, had been the spokesman forthe S.I.U. in 1973, when that union Was challenged bythe Teamsters. Finally, Gonzales told Fernandez "that aslong as I would help them, I was all right at the plant."Gonzales, in his testimony, denied that the above-relatedincident occurred.Gonzales was not, in my judgment, a reliable witness.His testimony was, in certain instances, self-contradictoryand inconsistent with his prehearing affidavit. Based onthose factors, as well as demeanor impressions, I have as-signed little weight to his testimony I find, based onFernandez' testimony, that Respondent Employer, by itsplant superintendent, Gonzales, unlawfully assisted Re-spondent Union by encouraging Fernandez to visit theS.I.U. offices during working hours and without loss ofpay.Guadalupe Rivera was hired by Respondent Employerin 1967 as a first-shift fingerlift operator In February1974, he was promoted to the position of first-shift lead-man and, as a result, was granted a 25-cent-per-hourwage increase In March 1975, Rivera was reassigned tohis former fingerlift operator position but, nonetheless,he continued to be paid at the leadman rate although heno longer performed those duties. On July 19, 1976,Rivera was suddenly transferred to the third shift (thenight shift) and he ceased receiving leadpay (the 25 percent per hour). About the same time, Respondent, con-trary to its past practice of permitting Rivera to workduring his scheduled vacation periods, and thereby earndouble pay for those weeks, informed Rivera that hewould be required 'to take a vacation. Rivera testifiedthat when he saw Diaz about the vacation matter, inAugust, Diaz stated that "the law now required " Diazthen handed Rivera a $100 check, as a loan, and statedthat he knew that Rivera was "in sympathy" with theIndependent Union. According to Rivera, Diaz furtherstated that the employees "should be careful, we shouldthink it over carefully, not to let ourselves be led by badleaders who could lead us down wrong paths . . andthat we were being advised by a Communist law firm;that he knew Mr. Escrebano and that that's why he wastelling me this." Diaz testified that he could not recallmaking the statements attributed to him by Rivera.Based on Rivera's credited testimony, I find and con-clude, as alleged in the complaint, that, in August 1976,Respondent Employer, through President Diaz, ViolatedSection 8(a)(1) of the Act by creating the impression of.surveillance of the union activities of its employees. Inaddition, I reject Respondent's argument that its 1976 re-fusal to allow Rivera to work during his' scheduled vaca-tion period was based on the requirements of local law.Rivera was permitted to work during such periods in1974 and in 1975 when the -same law was in effect and,under its provision, allowing an employee to obtain 'anexemption from the law's requirements through thePuerto Rico Department of Labor. When Rivera sawDiaz about the matter, Diaz clearly related his positionconcerning the supposed- requirements of the law to , hisclaimed knowledge of Rivera's union sympathies. Inlight of that factor, and the absence of satisfactory expla-nation for Respondent's sudden change of its practice ofpermitting Rivera to wdrk during scheduled vacation pe-riods, I find and conclude that Respondent Employer, inviolation of Section 8(a)(3) of the Act; refused to allowRivera to do so in 1976, and thereby earn double pay forthat period, because of his Independent Union sympa-thies.The General Counsel also- contends that RespondentEmployer violated Section 8(a)(3) of the Act when ittransferred Rivera to the third shift and ceased" payinghim 25 "cents per hour leadpay. Likewise, it is assertedthat when, on June 21, 1976, Respondent transferred em-ployee Esteban Arroyo, a member *of the board of direc-tors of the Independent Union, from the first shift(where he had worked since the date of his hire, March16, 1972) to the third shift, it did so for discriminatoryreasons. It is also alleged that, on July 19, 1976, Re-spondent unlawfully reclassified and reduced the pay ofRigoberto Febres, the secretary of the IndependentUnion, and Miguel Carrasquillo, the 'treasurer.For the 5-1/2-year period preceding July 1976, Febresworked for Respondent as a shipping and receivingclerk. On July 15, he received a letter from PersonnelManager Aponte, stating:As you are aware, the position of "Shipping &Receiving Clerk" is not negotiated by the collectivebargaining agreement, this being a position of a con-fidential nature and which belongs to the office per-sonnel.Our management is not interested in unionizingthis position in a new contract and you being theperson who for years have perfortried this position,you being a union member, we give you preferencein case you want to become part of Our office per-sonnel..If you agree, we shall be pleased to give you theopportunity, otherwise, we shall, be forced to give1 Escrebano was one of the - lawyers representing the IndependentUnion 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou a new classification within the unionized posi-tions which you are prepared to perform.We hope that you may see what is best for youand give us your answer, in writing, tomorrow,July 16, 1976, in the morning hours.If we don't receive a reply from you, we shallbelieve _that you are not interested and we shall im-inediately proceed to reclassify you.After reading the letter, Febres told Aponte, "I knewthis was going to happen" Aponte replied, "This is theway they work over here." Febres requested additionaltime to consider the matter and that request was denied.When he then refused a -changed status, he was, on July19, assigned to the position of fingerlift driver and hispay was reduced by 25 cents per hour. Despite the as-signed reason for Respondent's action with respect toFebres, he was, shortly- after his reclassification, replacedas shipping and receiving clerk by a bargaining unit em-ployee who was not-,required to terminate his unionmembership: I ;find and conclude that Febres' reclassifi-cation, and the pay reduction which he suffered, were inpatent violation of Section 8(a)(3) of the Act.Also on July 19; Miguel Carrasquillo was "terminated"as a_ leadman, and redueed in pay by 25 cents per hour.According to the notice furnished to Carrasquillo by Re-spondent Employer, the reason for the action was a"change in company policy." When Carrasquillo ques-tioned, his supervisor,_ Les Inwood, about the matter, hewas told that "it was., because the company no longertrusted, me." Inwood refused Carrasquillo's request forgreater specificity.,At the hearing, Gonzales testified thathe decided to reclassify Carrasquillo, and reduce his pay,because. of customer complaints about the cans producedon the third shift. However, Carrasquillo worked as aleadman on the first shift. In light of Respondent'sknowledge of Carrasquillo's position as an officer of theIndependent Union; its demonstrated animus, the shiftingand pretextual reasons which it has advanced to explainthe demotion of that employee and the timing of theaction, I find ancl.eonclude that Carrasquillo's reclassifi-cation and pay reduction were accomplished in violationof the ActLuis Nigaglioni Was hired by Crown Cork in May1973, as a general worker. Beginning November 1975, hewas paid at the rate of $4 30 per hour On May 17, 1976,following his election as president of the IndependentUnion, , Nigaglioni was - reclassified from "general-worker" to "production- worker," an action which is de-scribed in Respondent Employer's personnel files as a"promotion." However, Nigaglioni testified that, despitethe classification Change, his duties remained the same.When Nigaglioni received his paycheck on August 15,he' discovered that his hourly rate had been reduced to$4.05. Nigaglioni then approached Gonzales about thematter and was told that his pay was reduced by 'orderof Diaz. Gonzales further told Nigagliont "Luis, so thatno more problems arise,' I don't want any more meetingsat the plant because Mr. Arturo doesn't want them." Ni-gaglioni then asked if his pay had been reduced becauseof the Independent .Union and Gonzales replied that hedid not want any more problems at the plant, and hewould not allow any more meetings of the IndependentUnion there.Gonzales, in his testimony, attributed the August payreduction of Nigaghom 'to a change of duties which al-legedly occurred on May 17, when Nigaglioni was,' asnoted, reclassified. Since Nigaglioni credibly testifiedthat the May 17 "promotion" did not result in anychange of duties, I find that the assigned reason for thepay reduction does not explain that action. Rather, in allthe circumstances, including Diaz' statement to Fernan-dez that he, Diaz, wanted to "get Nigaglioni out of theplant" because of his activities on behalf of the Inde-pendent Union, I find and conclude that RespondentEmployer reduced Nigagliones rate of pay in violationof Section 8(a)(3) of the Act. I further conclude thatGonzales, in orally promulgating a rule prohibiting in-plant union meetings which, as stated, applied only tothe Independent Union, acted in violation of Section8(a)(2)In late May or early June, Francisco Fernandez, amember of the Independent Union's board of directors,was transferred from the first shift to the second shift.According to Gonzales' uncontradicted testimony, thetransfer occurred at the request of the employee I thusconclude that the allegation of a discriminatory transferof Fernandez has not been sustained In August, Fernan-dez, then in charge of the storeroom, was assigned an ad-ditional duty, to mop the storeroom floor- Previously,that task, among others, was performed by unit employ-ees, on an optional basis, on Saturdays, at a time-and-a-half rate. The record evidence suggests that Fernandez'work activities were not materially changed by.the addi-tional assignment and, on that basis, I find no violation ofthe Act in that regard.In early August, Harold Abrams, director of industrialrelations of Crown Cork and Seal Co., Respondent Em-ployer's parent corporation located in Philadelphia,Pennsylvania, arrived in Puerto Rico in order to verifyrumors that the unit employees would strike upon the ex-piration of the contract On ,August 4, Abrams and Diazmet with the members of the board of directors of theIndependent Union and Abrams began the meeting byasking the employees if there would be a strike. Febresstated that there would not be a strike if "the discrimina-•tion" against the supporters of the Independent Union,including shift changes, pay reductions, and job reclassi-fications, stopped. Diaz assured the directors that, ifgiven 2 weeks time, he would "fix everything up" and"put everything back to normal." Upon receiving thatrepresentation, the directors agreed not to strikeOn August 16, Esteban Arroyo was returned to thefirst shift. At the hearing, Diaz testified that that actionwas taken, -"absolutely, as a result of the agreements -reached at the August 4 meeting. On the other hand,Gonzales testified that he alone was responsible for theoriginal transfers of Arroyo and Guadalupe Rivera, fromthe first shift to the third shift, and that the purpose wasto place experienced employees on the third shift whilenew hires were trained on the first shift. According - toGonzales, when the training period was completed, he,Gonzales, without consulting Diaz, returned Arroyo and CROWN CORK DE PUERTO RICO251Rivera to the first shift. I think it more likely, consistentwith Diaz' testimony, that those employees were re-turned to the first shift in compliance with Diaz' agree-ment with the Independent Union to end "the discrimi-nation" and "put everything back to normal." I find andconclude that the original transfers of Arroyo andRivera: from the first shift to the third shift, were in vio-lation of Section 8(a)(3) of the Act. I also conclude thatRivera's loss of leadpay at the time of his unlawful trans-fer to the third shift, and fully 16 months after he ceasedperforming the duties of a leadman, was accomplishedfor discriminatory reasons.23 The contract extensionIn the weeks preceding the August 12 execution of thecontract extension, Diaz met with Respondent Union'sexecutive secretary, Suarez Lazu, on some three occa-sions. According to Lazu's testimony,. he insisted, atthose meetings, on increased Crown Cork contributionsto the medical plan as a condition to signing the "Stipu-lation" Thus, Lazu testified that larger contributionswere needed in order to meet the increased costs ofmaintaining the plan. Lazu later testified that such in-creased contributions were sought from all participatingemployers in order to improve the plan and eliminateproblems. In any event, after initially resisting the sub-stantially increased payments sought by the S.I U., Re-spondent Employer relented.There is considerable record evidence that, indeed, atleast some increase in the size of employer payments tothe plan was necessary in order to maintain then existinglevels of medical service. While I accept Respondents'arguments in that regard, I find them nondeterminative.of the issue before me.On August 13, Respondent ' Employer posted on itsbulletin board a letter, signed by President Diaz, whichstated, inter-Yesterday morning, I was asked by my superiorsto sign a STIPULATION extending the duration ofthe AGREEMENT between the COMPANY andthe UNION until such date as the National LaborRelations Board resolved in a binding manner thecases pending consideration.The main reason for this decision was maintain-ing in effect for the membership the protection thatthe agreement gives them and particularly the Med-ical Plan, for which the Company agreed to pay a bigincrease, so that the service could be amplified [Em-phasis added.]Also on August 13, Diaz met with Febres and Fernandezand showed them a copy of the "Stipulation." Febresstated that the members of the Independent Union wouldnot accept it and he demanded that the "Stipulation" notbe used as a basis for continuing the deduction of dues in2 Gonzales testified that he reduced Rivera's pay pursuant to a memo-randum he received from Comptroller Jose Laureano However, thatmemorandum, dated 2 days after the pay reduction, does not even ad-ress the subject of leadpayfavor of Respondent Union. Diaz shrugged and walkedout. 3On 'August 27, Respondent .Union circulated a leafletamong the unit employees, signed by Suarez Lazu,which 'stated, inter.Hereby we are informing all employees of CrownCork as well as their relatives, that the MedicalPlan of the S.I.U., continues to cover everyone likebefore. Moreover, we are making great efforts toimprove the plan at all places where the employeesof Crown Cork go to receive services.The General Counsel contends that Respondents, bynegotiating and executing the "Stipulation" and, thereaf-ter, enforcing and administering the collective-bargainingagreement, including its union-security and check-offprovisions, at a time when a valid question concerningrepresentation had been raised, violated the neutrality re-quirements mandated by ,the Board's holding in SheaChemical Corp., 121 NLRB 1027 (1958) Respondentsassert that their actions were privileged under an excep-tion to Shea Chemical, enunciated by the Board in G&HTowing Co., 168 NLRB 589 (1967) There, the Boardheld:Unlike the situation in Shea Chemical Corporation,relied on by the General Counsel, where the em-ployer and a union with a claimed card majority ne-gotiated a "complete two-year collective bargainingagreement," the parties here only extended the ter-mination date of their existing contract from time totime so as to avoid a lapse in contractual relationswhile awaiting resolution of the representation ques-tion No changes were made in wages or any othercontractual terms during this period There is noevidence that the parties engaged in any bargaining,or even introduced preliminary proposals. Thus,consistent with what we said in Shea, G&H pursueda neutral course by neither "bargaining collectivelywith the incumbent or any other union" nor "refus-ing to permit the incumbent union to continue ad-ministering its contract. ." We find no violationin the extensions of G&H's contract with the Sea-farersContrary to Respondents' contentions, I conclude thatthe instant matter does not present a G&H Towing typecase Here, preceding and following the execution of thecontract extension, Respondent Employer engaged in nu-merous acts of support and assistance to RespondentUnion, in violation of Section 8(a)(2), and acts of coer-cion and discrimination, in violation of Section 8(a)(1)and (3) of the statute. The extension of the contract withthe favored union occurred in that context, and, thus,cannot be viewed as a neutral act designed to avoid alapse in contractual relations. Moreover, RespondentEmployer and Respondent Union, at a time when bothknew that employee dissatisfaction with the medical plan3 One week later, Febres complained to Aponte about the continuationof dues deductions She replied, "I got orders from upstairs" 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas one of the primary reasons for the formation of theIndependent Union, agreed to a doubling of Employercontributions to that plan and then informed the employ-ees that the increased payments would permit improve-ment of the plan and amplified service. I thus conclude,regardless of the then existing financial needs of the wel-fare plan, that the contract extension, including theagreed-upon change in contractual terms, was designedto assist the S.I.U. By extending and enforcing the con-tract, as modified, beyond August 12, 1976, Respondentsviolated Section 8(a)(3), (2), and (1) and Section 8(b)(2)and (1)(A) of the Act4. The Padua dischargeHenberto Padua was employed by Crown Cork as aquality control inspector' from November 11, 1970, untilhe was discharged on September 24, 1976. In May 1976he was elected vice president of the Independent Union.In late July or early August Padua posted a notice of anout-of-plant Independent Union meeting on the plant bul,letin board. That notice was removed by Supervisor J.A. La Santa who told Padua that, by order of Diaz, em-ployees were not permitted to post notices at the plant.Thereafter, La Santa filed a written report of the inci-dentRespondent Employer asserts that Padua was dis-charged on September 24, due to "insubordination," a"lack of respect toward a superior," and a "threat ofphysical harm to a superior" arising out of an incidentbetween Padua and Supervisor Jose David Carrasquillowhich occurred on September 23. For the reasons -statedbelow, I find and conclude that Respondent Employerdischarged Padua because of his Independent Union ac-tivities, in violation of Section 8(a)(3) of the ActAbout 5.30 a.m. on September 23, as Padua was walk-ing toward production line 1, a "jam" developed at line2. Supervisor Carrasquillo yelled at Padua to go to line2. According to Padna's credited, corroborated testimo-ny he then told Carrasquillo that "there is no reason forhim to shout at me like that. If he knew anything aboutcans he would have realized that that was mechanics'work and not of the inspector. And I told him, if youwant me to help you, I can help you so that you willknow about cans. I've been doing this work for 6 yearsand I can help you. But since you show a negative atti-tude, there is no way to help you do a better job." Car-rasquillo accused Padua of insulting him and Padua re-sponded, "Well, I'm telling you the truth, that you donot know anything about cans. I know about cans. If youfeel insulted, that's the truth, that you don't know aboutcans." Carrasquillo told Padua that if he, Padua, persist-ed in telling Carrasquillo that, Carrasquillo would reporthim. Padua then said to Carrasquillo that "if the truthhurt him, to go ahead and make a report."4 Later, Car-rasquillo instructed Padua to report to Gonzales' officeat 2 p.m. on the same day. When Padua did so, he wastold by Gonzales that "he did not have my case, thatArturo Diaz Cataldo had my case . . . and he had noth-4 At the time of the incident, Carrasquillo was a newly hired supervi-sor Thereafter, according to Diaz, he was discharged for "failing tomake the grade"ing to do with " Padua was then instructed to report at11 a.m., the next day, to see Diaz.Padua arrived at the plant at 11 a.m on September 24but was told by the security guard to wait outside At 1p m., Supervisor Carrasquillo appeared and attempted tohand an envelope to Padua. Padua said that he wouldnot accept it before seeing Gonzales Carrasquillo andPadua then went to Gonzales' office, where "almost allthe supervisors of the plant" had been gathered, andGonzales _read, and then handed to Padua, a dischargeletter, stating.We have studied the report of Supervisor' Carras-quill• to Mr. Francisco Gonzales, Superintendent ofthis Plant, in relation to your behavior during yourwork shift that ended the 23rd of September 1976.We have found that at 5:30 in the morning ofthat day, you engaged in three violations to theRules of Conduct of this company, namely:1)Insubordination .2)Lack of respect toward a superior3)Threat of physical harm to a superiorFor the above reasons, I must notify you that wehave decided to terminate you immediately fromyour employment at this companyV Enclosed is your discharge check covering allyour earnings with this company 5When Padua asked Gonzales for an opportunity to ex-plain what had happened, Gonzales refused and toldPadua that Carrasquillo was a respectable man and Re-spondent Employer believed him, and believed the ver-sion of events contained in his report. Padua again askedfor an opportunity to explain and was told by Gonzalesthat "There is nothing to explain. Just hand in your iden-tification card and go out of the plant as soon as possi-ble"Although initially denied by Gonzales, the record evi-dence clearly reflects that Respondent Employer con-ducted no investigation of the Padua-Carrasquillo inci-dent beyond a reading of the report submitted by Carras-quillo Yet, there were many witnesses to that alterca-tion. Diaz testified that he decided to discharge Paduapursuant to Crown Cork's July 22, 1975 rule providingfor immediate dismissal of an employee who is disre-spectful to a supervisor. However, in the past, first of-fense infractions of that rule have resulted in warning let-ters, not discharge, and then only after full investigation.In light of Respondent Employer's, knowledge ofPadua's leading role in the formation and activities of theIndependent Union; its demonstrated animus; its contem.-poraneous discrimination against other supporters of theIndependent Union; the absence, contrary to past prac-1tice, of an investigation of the incident relied on to sup-port the discharge and the refusal to permit Padua to ex-plain his version of events, .I conclude that Respondent5 The report filed by Carrasquillo with Gonzales stated that Padua hadthreatened to tear Carrasquillo's head off if he, Carrasquillo, filed areport CROWN CORK DE PUERTO RICO253seized upon the Carrasquillo-Padua incident as a pretextto justify a discharge motivated solely by union consider-ations and, thus, violated Section 8(a)(3) of the Act.5. The strikeOn August 1, 1976, at a membership meeting of the In-dependent Union, the board of directors was authorizedto call a strike if Respondent Employer continued toengage in discriminatory conduct Among the specificcases of discrimination discussed at that meeting werethose of Arroyo, Febres, Rivera, anc Carrasquillo.On September 24, immediately after the Padua dis-charge, the strike began. Fernandez testified:When they came out, part of the protest was thedischarging of Padua and the discrimination thatwas going on in the plant and the extension of thecontract that they had doneThe following legends appeared on the picket signs car-ried by the strikers:We Do Not Want the SIUFor a Repressive Employer, a Combative EmployeeEmployer Breaks the Law•Violates the LawUnited Workers May Never Be VanquishedAngel, Padua, Nigaglioni•We Are With YouOne day after the strike began, on September 25,Crown Cork sent telegrams to all striking employeesstating that unless they immediately returned to work,they were subject to summary discharge for violation ofthe no-strike clause of Respondent Employer's contractwith the S.I.U., as extended and modified by the "Stipu-lation."On October 22, Nigaglioni delivered to Crown Corkthe following application for reinstatement on behalf ofall striking employees:Union Independiente de Trabajadores de CrownCork, on behalf of all the employees presently onstrike due to the unfair labor practices engaged inby the Company you preside, offers the. immediatereturn to work of all its members presently onstrike.UITCC guarantees the security of all the facili-ties, equipment and personnel of the Company fromany intentional acts engaged in by its members.If our offer is not accepted, the strike will contin-ue to all effects.Some 27 strikers received telegrams from the employer,in February 1977, and thereafter, advising them to reportto work. The remaining 105 strikers have not been of-fered reinstatement.I find and conclude that the strike was, from its incep-tion, an unfair labor practice strike By threatening sum-marily to discharge unfair labor practice strikers, Re-spondent Employer violated Section 8(a)(1) of the Act.By refusing to reinstate unfair labor practice strikers† upon their unconditional offer to return to work, CrownCork violated Section 8(a)(3) of the Act.‡6. The electionIt is undisputed that, on October 29, the day of theelection, Respondent Employer placed a camera -in thearea of its second floor administrative offices, pointed atand visible to a group of peacefully striking employeeswho were waiting in line to vote The General Counselcontends that such a photographing of peacefully strik-ing employees, absent a showing of justification, is un-lawful (citing Gopher Aviation, 160 NLRB 1698 (1966)).In Gopher, the Board held that the photographing ofpickets is unlawful when undertaken for purposes of sur-veillance, but not when it is designed to serve a legiti-mate end. In the instant case, during the period betweenthe formation of the Independent Union and the onset ofthe strike, Crown Cork experienced an unusual amountof breakage of parts and machinery vital to its produc-tion operations. Its industrial engineer, Vincent Dum-browsky, credibly testified that those occurrences werenot due to normal wear and tear but, apparently, werecaused by intentional acts. Shortly after the strike began,Crown Cork's director of security, Edward Freskin,found an unfinished silencer for a 38 caliber weapon"jammed" into a lathe In these circumstances, I find thatRespondent Employer has demonstrated justification foruse of its camera as a security measure. Accordingly, Ifind no violation of the Act in that regard7. Postelection assistanceOn February 17, 1977, Respondent Employer reinstat-ed 25 of the 132 striking employees.7 On that day, thereturning strikers were sent to the cafeteria where theywere -addressed by Gonzales, Plant Manager Pino andRespondent Union's agent, Delegate Enrique RiveraEmployees Eduardo Barreto and Angel Luis Andino tes-tified, that, at the meeting, Pino told the group that hewas interested in production and not unions Further,that while he, Pino, knew that the gathered employeesbelonged to the Independent Union, "the Union in. theplant" was the S I.0 _Pin‡ then introduced Rivera as theS I.0 delegate and the latter spoke about the S.I.U.medical ,plan. One week later, Andino asked Pmo whyunion dues were being deducted from his,paycheck. Pinoreplied that the incumbent union was the S.I.U. and "inorder to be able to work at Crown Cork, one had tobelong to that union or be a part of management."Neither Pino nor Rivera were called to, testify aboutthe events of February 17. Gonzales, in his testimony,could not recall being present at the meeting Based onthe testimony of Barreto and Andino, I find and .con-elude that, on February 17, Respondent Employer violat-ed Section 8(a)(2) of the Act by informing the returningstrikers that Respondent Union was their representative.6 Respondent Employer contends that the October 22 application forreinstatement was not unconditional I find nothing in the wording of theapplication which would support that position Nor were there contem-poraneous acts or statements by the strikers at odds with the uncondition-al nature of their offer to return to work7 On April 22, two more strikers were recalled 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Cork again violated Section 8(a)(2) when, 1 weeklater, Pino repeated that assertion to Andino.On May 10, 1977, Respondent Employer made a loud-speaker announcement directing all of its first-shift em-ployees to attend a meeting in the cafeteria at 2 p.m. Theemployees were further instructed not to punch out theirtimecards until the meeting ended. At the ensuing meet-ing, attended by all the first-shift employees, the groupwas addressed by Supervisor Victor Morales, DelegateEnrique Rivera, and Guillermo Ryan, an employee ofthe Human Resources Development Institute.8 Barretoand Andino testified that Morales and Ryan admonishedthe employees about absences. Then, Rivera. distributedcertain cards, bearing the S.I.U. name, which Ryan de-scribed as entitling the bearer to obtain medical servicesand, at certain stores, make discount purchases.Morales, Ryan, and Rivera were not called as wit-nesses. Based on the testimony of Barreto and Andino, Ifind and conclude that, on May 10, 1977, RespondentEmployer violated Section 8(a)(2),of the Act by instruct-ing its employees to attend a meeting of RespondentUnion, held at the plant during working hours, at which,in the presence of Crown Cork representatives, theS.I.U. ,announced the availability of additional benefits.8.The objectionsThe Independent Union's objections 5 and 6 to con-duct affecting the results of the election held on October29, 1976, rely upon the unfair labor practice conductfound hereinabove to have occurred between the datethe petition was filed and the date of the election. Since,during the critical period preceding the election, the Em-ployer and the Intervenor engaged in unfair labor prac-tice conduct in violation of Section 8(a)(1), (2), and (3)and Section 8(b)(1)(A) and (2) of the Act, .1 concludethat there is merit to the objections. If a majority ofvalid ballots had not been cast for the Petitioner, as de-termined, infra, the election would properly be set aside9.The challengesThe tall); of ballots served on the parties after the elec-tion showed that 346 ballots were cast, of which 118were for the Independent Union, 15 for the S.I U. andthere were 213 challenged ballots, a sufficient number toaffect the results of the election. There were 190 chal-lenges by the Petitioner on the ground, inter aim, thatthe voter was an unfair labor practice strike replacementand, therefore, ineligible to • vote. Since it is undisputedthat those voters were hired after the commencement ofthe September 24 strike as replacements for the strikers,and since I have found that the strike was an unfair laborpractice strike, I conclude that the challenges to theirballots should be sustained The remaining 23 challengedballots are not determinative of the results of the elec-tion 9 Since a majority of the valid ballots have been cast8 That organization, which "works with" the AFL-CIO, referred toRespondent Employer. in September and October 1976 strike replace-ments Before and during the stnke, Ryan was frequently seen at theplant attending to S I U business9 Respondents contend that at an October 14 meeting of the parties atthe Board's offices in Hato Rey, the Independent Union. by oral agree-for the Independent Union, it should be certified as thecollective-bargaining representative in the unit describedin the Decision and Direction of ElectionIV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondents set forth in section IIIabove, occurring in connection with Respondent Em-ployer's operations described in section 1 above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening commerce and the freeflow of commerceV. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(a)(3), (2), and (1)and Section 8(b)(2) and (1)(A) of the Act, I shall recom-mend that they be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.Crown Cork de Puerto Rico, Inc. is an employerengaged in commerce, and in operations affecting com-merce, within the meaning of Section 2(2), (6), and (7) ofthe Act2.Union Independiente de Trabajadores de la CrownCork, and S I.0 de Puerto Rico, Caribe Y Latinoamer-ica a/a S.I.U. of North America, AFL-CIO are labor or-ganizations -within the meaning of Section 2(5) of theAct3.By negotiating, executing, maintaining, and enforc-ing an extension and modification of their collective-bar-gaining contract beyond August 12, 1976, includingunion-security provisions, notwithstanding the existenceof a real question concerning representation, Respond-ents violated Section 8(a)(3), (2), and (1) and Section8(b)(2) and (1)(A) of the Act.4.By discharging Heriberto Padua; reducing the wagerates of Guadalupe Rivera, Rigoberto Febres, MiguelCarrasquillo, and Luis Nigaglioni; changing the workshifts of Guadalupe Rivera and Esteban Arroyo; reclassi-fying Rigoberto Febres and Miguel Carrasquillo; refusingto permit Guadalupe Rivera to work during his sched-uled vacation in August 1976, and refusing to reinstateunfair labor practice strikers upon their unconditionaloffer to return to work, Respondent Employer violatedSection 8(a)(3) of the Act5.By soliciting an employee to encourage other em-ployees to support Respondent Union rather than the In-dependent Union; encouraging an employee to visit Re-spondent Union's offices during working hours and with-out loss of pay; orally promulgating a rule prohibiting in-ment with the other parties and the Board agent, waived its right to chal-lenge the ballots of strike replacements hired on or before October 8Based on the testimony of Paul Schactor. an attorney for the Independ-ent Union, I find that, at that meeting, the Independent Union maintainedits position that the strike replacements were not eligible to vote Itagreed only that if those replacements were found eligible to vote at all,October 8 was the eligibility cutoff date CROWN CORK DE PUERTO RICO255plant union meetings which, as stated, applied only tothe Independent Union; informing its employees that Re-spondent Union was their representative and instructingits employees to attend a meeting of Respondent Union,held at the plant during working hours, Respondent Em-ployer violated Section 8(a)(2) of the Act.6.By creating the impression of surveillance of theunion activities of its employees;- threatening to dischargeemployees because of their support for the IndependentUnion and threatening summarily to discharge unfairlabor practice strikers, Respondent Employer violatedSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication]SUPPLEMENTAL DECISIONIRwiN H. SOCOLOFF, Administrative Law Judge OnFebruary 7, 1979, I issued my decision in this proceed-ing, finding that Respondent Employer and RespondentUnion had engaged in activities violative of the NationalLabor Relations Act. Included among the statutory Vio-lations found to have been committed by RespondentEmployer was its discharge on September 24, 1976, ofHenberto Padua, the vice president of the IndependentUnion. Thereafter, on July 19, 1979, the Board issued itsDecision and Order Remanding "for credibility findingswith respect to the Padua-Carrasquillo incident on Sep-tember 23," which preceded the discharge.As noted at page 13, lines 36-37 of my initial decision,my findings concerning the September 23, 1976 incident,between Padua and his immediate supervisor, Jose DavidCarrasquillo, were based on the "credited, corroboratedtestimony of Padua." Thus, Padua impressed me as anentirely forthright and honest witness and, in reliance onhis testimony, as .corroborated by Luis Pomar andMiguel Currasquillo, observers of the event in question, Ifind that the September 23 incident transpired as report-ed in my initial decision. More particularly. I find thatPadua did not use obscene language or threaten to tearthe supervisor's head off. Jose David Carrasquillo's testi-mony to the contrary is not credited as I found Carras-quill• a confused witness who exhibited an uncertainmemory of the events of September 23 I thus concludethat the later report filed -by Cariasquillo with the plantsuperintendent, Francisco Gonzales, concerning the fore-going incident, contained, in part,. false accusationsagainst Padua As Carrasquillo was, at the time, a statu-tory supervisor, knowledge of the falsity of those acCusa-lions is attributable to Respondent-In light of that -factor,and for the reasons stated at page 15 of my initial deci-sion, I again conclude that the Padua discharge was inviolation of Section 8(a)(3) of the Act.'[Recommended Order omitted from publication]' At fn 4 of its decision, the Board observed that Plant SuperintendentFrancisco Gonzales testified that, after receiving the report from Carras-quill•, he attempted to investigate the matter by questioning employeeRoberto or Gilberto Rodriquez about the exchange between Carrasquilloand Padua Rodriquez did not testify at the hearing For the reasonsstated at p 6,11 25-28 of my initial decision, I did not find Gonzales acredible witness Moreover,' with respect to this particular testimony, itmust be 'noted that, in his pretrial affidavit; Gonzales claimed to havequestioned an employee named Isandre, and, no one else, about thePadua-Carrasquillo incident Likewise, Gonzales' testimony at the hearingthat, after receiving the report from Carrasquillo, he asked that supervi-sor for the names of witnesses to the incident, is inconsidtent with Gon-zales' admission in his affidavit that he did not do so Accordingly, I dis-credit Gonzales contrary testimony and I again conclude that Respond-ent Employer conducted no investigation-of the Padua-Carrasquillo inci-dent beyond a reading of the report submitted by Carrasquillo